Citation Nr: 1610789	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2. Entitlement to service connection for a heart disorder, to include a heart attack, and to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a dental disorder for compensation purposes.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1984 to March 1988 in the United States Air Force.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlements to service connection for an acquired psychiatric disorder, a heart disorder, a bilateral hearing loss disorder, a tinnitus disorder, and a dental disorder.  The Veteran appealed the denials in these decisions and the matters were previously before the Board in December 2012, at which time the Board remanded them for further evidentiary development.  

In a March 2015 rating decision, the RO granted the claim of entitlement to service connection for tinnitus.  As this decision constitutes the full grant of benefits sought on appeal, this matter is not before the Board.  

Furthermore, the Board remanded the dental disorder claim to allow the Veterans Health Administration (VHA) to adjudicate the claim of entitlement to service connection for a dental disorder for treatment purposes.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the VHA and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental disorder for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2015) and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2015).  An April 2015 deferred rating decision indicates that the Veteran's claim of entitlement to service connection for a dental disorder for treatment purposes is being referred to VHA for proper adjudication and development.  Thus, the only matters for consideration in this case are the issues listed on the cover page of this decision.  

As explained more thoroughly below, the Board finds that there has been substantial compliance with its December 2012 remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was scheduled to testify before a Veterans Law Judge via videoconference from the RO in Nashville in August 2011.  In an August 2011 written statement, the Veteran withdrew his request for a Board hearing.  Thus, the Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(e) (2015).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD based on any in-service stressor, and his current MDD is not etiologically related to his military service.  

2.  The Veteran's heart disorder was not incurred in service, may not be presumed to have been incurred therein, is not etiologically related to his military service, and it is not caused or aggravated by a service-connected disability.

3.  The Veteran's current bilateral hearing loss is not etiologically related to his military service.  

4.  A compensable dental disorder was not incurred in service, and the Veteran does not have a current dental disorder that qualifies for VA disability compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and MDD, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2015).

2.  The criteria for service connection for a heart disorder, to include a heart attack, and to include as secondary to an acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2015).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection for a dental disorder for purposes of compensation have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Sensorineural bilateral hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Acquired Psychiatric Disorder

The Veteran contends that he has PTSD and that it was caused by or is otherwise related to his military service.  The claims file includes numerous VA treatment records in which medical professionals confirmed the Veteran's psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and assigned Global Assessment of Functioning (GAF) scores.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2015).  However, the Veteran has psychiatric diagnoses under the DSM-IV as well as diagnoses under the DSM-V, as shown by an April 2015 VA addendum medical opinion.  Thus, the Board shall consider his appeal in light of both the DSM-IV and the DSM-V criteria.

Moreover, a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Regarding the Veteran's claim of entitlement to service connection for PTSD, specifically, the Board notes that this requires precise findings.  These findings are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the DSM-V.  Id.; see 38 C.F.R. §§ 4.125(a), 4.130 (2015).  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, as noted above, the Board considers his appeal in light of both the DSM-IV and DSM-V criteria.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304(f); see Doran v. Brown, 6 Vet. App. 283 (1994).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  However, the record has not indicated and the Veteran has not contended that he was engaged in combat during his military service or that he is claiming a combat-related stressor.  Thus, the revised provisions of 38 C.F.R. § 3.304(f) are inapplicable to his appeal.

Regarding the first element of service connection for PTSD, i.e., a current medical diagnosis of PTSD, the Veteran's claims file does not include a diagnosis of PTSD pursuant to the DSM-IV or DSM-V.  Specifically, the Veteran PTSD screening questionnaires showed negative results in January 2006, November 2006, September 2012, and during several other occasions.  Additionally, in an August 2006 VA mental health note, he was noted as having some PTSD symptoms, but the medical professional did not diagnose him with PTSD.  Likewise, in an addendum note from the same day, he denied PTSD symptoms except for intrusive thoughts of a motor vehicle accident that he witnessed.  In a May 2009 VA mental health note, the medical professional diagnosed him with major depressive disorder or MDD, to rule out PTSD.  A September 2009 note showed that he had some symptoms of PTSD related to witnessing a beheading and a motor vehicle accident.  A December 2013 mental health note showed that the Veteran was under the impression that he had PTSD, but the medical professional did not diagnose him with PTSD.  

In a March 2009 statement in support of his claim, the Veteran contended that his PTSD stemmed from witnessing a person being decapitated while station in Saudi Arabia in service.  He contended that this in-service stressor was aggravated when he witnessed a motor vehicle accident after service in which two individuals suffered decapitations due to the accident.  He stated that he was participating in group therapy for his PTSD symptoms.  He made similar contentions in several additional statements, such as a May 2009 statement and an August 2009 notice of disagreement.  

In June 2013, he was afforded a VA examination for his acquired psychiatric disorder symptoms, during which the examiner reviewed his claims file and pertinent records, performed an in-person mental health examination, and took down his history and self-reported symptoms.  The examiner specifically determined that his symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria; however, he was diagnosed with MDD.  After thoroughly reviewing and citing to the Veteran's record, the examiner stated that the Veteran does not meet the criteria for a DSM-IV diagnosis of PTSD.  Although his reported stressors are sufficient for a DSM-IV trauma they are not related to the fear of hostile military or terrorist activity and do not appear to be directly contributing to his current mental health problems and associated decline in functioning.  Indeed he reported no significant PTSD significant stressors at the time of the examination.  Moreover, he has not been diagnosed with PTSD by any clinical mental health treatment provider suggesting there is a consensus regarding his diagnosis of depression.  A VA doctor agreed with the conclusions reached by this VA examiner in a July 2013 VA mental health note; however, the doctor also noted the Veteran's assertion that he had PTSD. 

Likewise, in an April 2015 addendum VA medical opinion, a VA examiner indicated that he reviewed the Veteran's claims file and records before noting that the June 2013 VA examination did not reveal any significant posttraumatic symptoms.  Additionally, his treatment records did not mention posttraumatic stress or the experiences of military service.  The examiner concluded that the Veteran's symptoms do not meet the criteria for a PTSD diagnosis under DSM-IV or DSM-V.  

Thus, given the abovementioned evidence, the Board finds that the medical evidence of record shows that the Veteran's current psychiatric symptoms do not meet the diagnostic criteria for PTSD for VA purposes under DSM-IV or DSM-V.  Although some records mention PTSD symptoms, and the Veteran believes that he has PTSD, the record as a whole does not show a diagnosis of this psychiatric disorder.  Furthermore, the June 2013 VA examination report, which appears to be the most thorough assessment of his psychological well-being, specifically determined that he did not meet the criteria for PTSD.  Thus, the Veteran does not have a current diagnosis of PTSD.  However, medical professionals have diagnosed his current psychiatric symptoms as MDD, which is shown in numerous VA treatment records, as well as the June 2013 VA examination report.  Thus, the Veteran's current diagnosis for an acquired psychiatric disability is not in question.

Next, the Board addresses the second and third element of service connection, namely, the in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  While the claims file includes many records documenting the treatment of the Veteran's psychiatric disorder symptoms, only a couple of treatment records in the claims file address the onset of his symptoms and the nexus between the current MDD symptoms and military service.

The Veteran's service treatment records do not show complaints of or treatment for a depressive disorder; however, a January 1988 chronological record of medical care noted that he attended group therapy and that his diagnosis was "marital problem."  After service, he was noted as having situational depression, dysthymia, and anxious features in April 1989, August 1989, and September 1989 VA treatment records; however, these symptoms were caused by the death of his uncle, who the Veteran considered to be a father figure.  

The claims file does not contain any records of psychiatric treatment between 1989 and 2005, at which time the Veteran was noted to have symptoms of an anxiety disorder not otherwise specified (NOS) and a depressive disorder NOS.  Such symptoms were noted in VA treatment notes from January 2006, April 2006, June 2006, September 2006, April 2008, June 2008, January 2009, September 2009, January 2010, December 2012, July 2013, December 2013, and October 2014.  The claims file also includes many notations from VA group therapy counseling sessions during 2008 and 2009, which note depression symptoms.  

Overall, the Veteran's psychiatric manifestations were characterized as situational and attributed to the Veteran's heart disorder symptoms, financial trouble, and lack of a job.  For example, a January 2006 VA primary care clinician note showed that his depression had resolved with a pending new job.  Likewise, in a September 2006 evaluation report for Social Security Administration (SSA) purposes, the Veteran denied having any mental health issues prior to being diagnosed with a vasovagal syncope disorder.  A September 2009 VA psychiatrist's note showed a diagnosis of depression that was complicated by disabling medical problems, including his unresolved tachycardia and elevated catecholamines.  None of the medical professionals who analyzed his psychiatric symptoms indicated that his symptoms of MDD were due to his military service.  

As previously stated, the Veteran underwent a VA examination in June 2013, during which the examiner diagnosed him with MDD.  After reviewing his claims file, performing an in-person examination, and noting this symptomatology, the examiner concluded that his current MDD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service trauma of witnessing beheadings in Saudi Arabia.  The examiner explained that the most compelling evidence in the record is the Veteran's documented and reported course of symptoms.  His symptoms of depression did not arise until approximately 17 years after his discharge from the military.  He did not receive mental health treatment during his service and his first encounter was in approximately 2005 due to depression/suicidal ideation because of job loss and severe financial problems.  The course and nature of the Veteran's symptoms was well documented in his Mountain Home VA Medical Center (VAMC) treatment records.  The examiner concluded that, overall, the preponderance of the evidence suggests that his depression is more likely related to his current psychosocial stressors of health problems, financial problems, and problems with his primary support group, such as his wife and daughter. 

In light of the aforementioned evidence, the Board finds that the Veteran's current acquired psychiatric disorder, i.e., MDD, is not etiologically related to his military service.  Specifically, his service treatment records are silent as to complaints of or treatment for a psychiatric disorder.  Since service, all of the medical evidence has indicated that his MDD was due to situational causes, such as employment, other health problems, or family.  None of the medical professionals who treated the Veteran for his psychiatric symptoms have indicated that his MDD was due to his military service.  Furthermore, although the Veteran was noted as being dysthymic or depressive in 1989 due to the death of his uncle, the claims file does not include treatment for MDD until 2005, at which time his heart disorder had manifested.  

While the Board acknowledges that the Veteran believes that his MDD is caused by his military service, it concludes that the medical evidence of record is of more probative value regarding the cause of his psychiatric disorder.  In fact, the June 2013 VA examiner specifically concluded that it was less likely than not that his current MDD was caused by the in-service incident.  The Board finds this examiner's opinions to be the most probative evidence on the issue of etiology of these symptoms because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  

Accordingly, as the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include PTSD and MDD, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Heart Disorder

Next, the Veteran contends that his heart disorder should be service connected.  

Initially, the Board notes that many treatment records in the claims file indicate that the Veteran has a heart disorder.  In fact, a July 2005 report indicated that he had a cardiac catheterization performed at that time.  A January 2006 VA primary care clinician note showed that he had a left heart catheterization performed in 1999.  Additional records indicate that he has had a recurrent syncope disorder.  These symptoms were noted in several VA and SSA records in 2005 and 2006.  Likewise, in a November 2009 VA emergency department clinician note, he was noted as having chest pain and a history of neuro-cardiogenic syncope.  Most recently, in a January 2015 pharmacotherapy note, he was shown to have a history of syncope.  Additional records indicate symptoms of tachycardia.  Thus, the presence of a current heart disorder is not in question.  

Regarding the second element of service connection, the Board notes that the service treatment records are silent as to complaints of or treatment for any heart-related symptoms or diseases.  In fact, the first instance of a heart disorder manifestation comes from 2005, as noted in several VA treatment records for his syncope problems.  Thus, there is no indication that his heart disorder manifested in service or is otherwise related to service.  However, the Veteran has not alleged that his heart disorder is directly related to his military service.  Rather, in his August 2009 notice of disagreement, he contended that his heart disorder was caused by his acquired psychiatric disorder symptoms, which he believes should be service connected.  He also indicated that he suffered a heart attack in 1999.  The Board notes that apart from this one mention, the evidence does not show that he had a heart attack in 1999.  

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the Board acknowledges the Veteran's belief that his current heart disorder was caused by his acquired psychiatric disorder, the Board has denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.  As the Veteran is not service connected for an acquired psychiatric disorder, secondary service connection is not for application for his heart disorder.  Overall, the record shows that the Veteran is service connected for tinnitus at a ten percent disability rating.  Neither the record, nor the Veteran, has indicated that his heart disorder was caused or aggravated by this disability.  Thus, the Board finds that his heart disorder is not caused or aggravated by a service-connected disability.

Accordingly, as the preponderance of the evidence is against service connection for a heart disorder, to include a heart attack, and to include as secondary to an acquired psychiatric disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Veteran also contends that his bilateral hearing loss should be service connected.

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had a VA examination to determine the extent of his hearing loss in August 2014.  An audiogram showed the following pure tone thresholds, in decibels:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
30
40
40
45
45
LEFT
30
35
45
50
50
45

His speech recognition score using the Maryland CNC word list test was 94 percent for the left ear and 94 percent for the right ear.  The examiner determined that he had sensorineural hearing loss in both ears.  Thus, the presence of a current disability is not in question.

Regarding the in-service incurrence element, the Board notes that the service treatment records show two audiogram testing results from his military service.  The Veteran stated that he did not have any hearing problems in his February 1984 pre-service screening form.  His February 1984 enlistment report of medical examination showed an audiogram with the following pure tone thresholds, in decibels:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
5
0
10
5
28
LEFT
5
0
5
5
10
28


Furthermore, a January 1987 reference audiogram showed the following pure tone thresholds, in decibels: 




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
0
0
0
25
LEFT
0
0
0
10
10
20

Additionally, the Veteran's DD-214 document shows that his military occupational specialty (MOS) included serving as a mechanic for aerospace equipment on airfields in service.  Thus, he was likely exposed to acoustic trauma and noise in service.  Accordingly, the second element of service connection is met.

Regarding the nexus requirement, the Board notes that the claims file includes only the Veteran's lay statements and the opinions of the August 2014 VA examiner.  In his August 2009 notice of disagreement, the Veteran indicated that he was exposed to daily noise hazards in service due to his MOS duties 

After reviewing the Veteran's claims file, conducting an audiological examination, and taking down the Veteran's complaints and self-reported symptoms and history, the August 2014 examiner noted that the Veteran served in the Air Force from 1984 until 1988.  His MOS was aerospace ground equipment mechanic.  The Veteran reported noise exposure from aircraft engines on the flight line aircraft ground support equipment, small arms qualification, and tactical vehicles.  He reported wearing hearing protection some of the time.  After leaving the Air Force, he drove a truck for a living until he was medically retired due to complications from Type II Diabetes.  He denied a history of recreational noise exposure.  The examiner noted that his otologic history was unremarkable.  The Board notes that a SSA evaluation report indicated that he was an over-the-road truck driver from 1989 to 2006.  

The examiner noted that there was not a permanent positive threshold shift (worse than reference threshold) greater than normal measurement at any frequency between 500 and 6000 Hz for either ear.  The examiner opined that it was not at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  The examiner explained that his February 1984 enlistment physical examination indicated normal hearing in both ears.  The only other hearing test in his Veteran's Benefits Management System (VBMS) file was a January 1987 examination that also indicated normal hearing.  The examiner noted that there were no changes indicated after comparing these two hearing tests.  

In light of this evidence, the Board finds that the Veteran's current bilateral hearing loss is not etiologically related to his military service.  After weighing the Veteran's lay statements against the VA examiner's opinions, the Board finds the examiner's opinions to be of more probative value on the issue of etiology of the Veteran's bilateral hearing loss symptoms because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  Furthermore, the record does not indicate that his bilateral hearing loss manifested with one year of separation from service.  In fact, the first audiogram results after service are from the August 2014 VA examination. 

Accordingly, as the preponderance of the evidence is against service connection for bilateral hearing loss, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Dental Disorder

The Veteran also contends that his dental disorder should be compensable.  Specifically, in a March 2009 statement in support of his claim, he indicated that he had a tooth ache while stationed in Saudi Arabia during military service.  His service treatment records indicate that the tooth in question is number 19.  After complaining of pain, he was sent to a dentist assigned to his unit who did not speak English because he was from Egypt.  He told the dentist that he wanted a root canal performed on the tooth, but the dentist extracted this tooth because he did not understand him.  Furthermore, the Veteran claimed in this statement and several subsequent statements that upon returning from service, he was treated at a VA medical facility for his teeth, during which a VA dentist cut the crowns off of his teeth and replaced them with a bridge.  VA treatment records indicate that the bridge was placed on teeth numbers 18 through 20.  He stated that this bridge eventually fell out, and that this caused a problem because it exposed his teeth with no enamel.  He indicated that he now has broken teeth and requires follow-up dental care.  

The Board notes that the Veteran's claim of entitlement to service connection for a dental disorder for treatment purposes was referred to VHA for initial adjudication, as noted above.  Thus, this issue is not currently before the Board.  Furthermore, in its December 2012 decision, the Board referred to the RO the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2014) for the claimed VA treatment received after service.  A review of the record indicates that the RO is diligently developing this claim, including sending the Veteran a letter in April 2015 asking him to file a formal 38 U.S.C.A. § 1151 claim.  Thus, the Veteran's treatment for his dental disorder at the VA facility following service is also not currently before the Board.  The only issue currently before the Board is entitlement to service connection for a dental disorder for compensation purposes.  

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381(a) (2015).  The exceptions to this general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900 through 9916.  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913 (2015).  However, the Note immediately following states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  The Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  This definition may encompass unintended results of treatment due to medical malpractice; however, it excludes the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).

The Veteran's service treatment records show dental treatment, including the fact that he had a tooth extracted in service.  Specifically, in an April 1987 service dental health record, the Veteran reported that he had tooth number 19 extracted in Saudi Arabia by a Scottish dentist.  While there is a discrepancy whether the dentist who extracted the tooth was Egyptian or Scottish, the record shows that the Veteran's tooth was lost due to a dental procedure.  Thus, this missing tooth cannot be compensable for rating purposes because it did not result from service trauma.  Specifically, the extraction of the Veteran's tooth in service by a dentist following symptoms of pain is not "an injury or wound produced by an external physical force during the service member's performance of military duties."  Furthermore, a missing tooth was the intended result of an extraction of the Veteran's tooth in service.  See Nielson, 607 F.3d. at 808.  Thus, the Board finds that a compensable dental disorder was not incurred in service, and the Veteran does not have a current dental disorder that qualifies for VA disability compensation purposes. 

Accordingly, as the preponderance of the evidence is against service connection for a dental disorder for compensation purposes, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Notice letters were sent to the Veteran in March 2009, April 2009, and September 2009, prior to the adjudication of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has met its duty to assist by acquiring service treatment and personnel records, as well as records of VA and private treatment.  

The duty to assist was further satisfied by VA examinations in August 2014 for the bilateral hearing loss claim, and in June 2013 for the acquired psychiatric disorder claim, with an addendum medical opinion provided in April 2015.  During the August 2014 and June 2013 examinations, the examiners conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions and findings based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations for those two claims has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 79 (2006).  

While the Veteran contends that he is entitled to service connection for his heart disorder and dental disorder for compensation purposes, the record has failed to confirm these contentions.  In particular, there is no indication in the record that his heart disorder is related to service and it cannot be service connected on a secondary basis because he is not service connected for an acquired psychiatric disorder.  Moreover, service connection for compensation purposes cannot be granted for the Veteran's dental disorder because the cause of his lost tooth is not a service trauma or disease.  Other than these reasons, the Veteran has not contended, and the record does not otherwise suggest, that he is entitled to service connection for a heart disorder and a dental disorder for compensation purposes.  Consequently, VA examinations as to these claims are not warranted, even under the low threshold of McLendon.  

Finally, the Board remanded the matters on appeal in December 2012 for additional development, including associating SSA and outstanding VA treatment records with the claims file, scheduling the Veteran for VA examinations for his bilateral hearing loss and acquired psychiatric disorder claims, allowing VHA an opportunity to adjudicate the Veteran's dental disorder for treatment purposes claim, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA associated SSA and VA treatment records with the claims file and scheduled the Veteran for a VA examination in August 2014 for his bilateral hearing loss and in June 2013, with an addendum opinion provided in April 2015 for his acquired psychiatric disorder claim.  Additionally, the RO has forwarded the dental disorder claim for treatment purposes to VHA and it issued an SSOC in April 2015.  Therefore, the Board finds that there has been substantial compliance with its December 2012 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to service connection for PTSD and MDD is denied.

Entitlement to service connection for a heart disorder is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for a dental disorder for compensation purposes is denied.   



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


